Exhibit 10.10

CONSULTATION AGREEMENT

THIS CONSULTATION AGREEMENT (“Agreement”), made and entered into as of the 24th
day of July, 2006, by and between FIRST-CITIZENS BANK & TRUST COMPANY, a North
Carolina banking corporation with its principal office in Raleigh, Wake County,
North Carolina (hereinafter referred to as “Bank”); and GEORGE H. BROADRICK
(hereinafter referred to as “Broadrick”);

W I T N E S S E T H:

WHEREAS, Broadrick and Bank previously entered into an Employee Death Benefit
and Post-Retirement Noncompetition and Consultation Agreement, dated as of the
1st day of January, 1986 (the “1986 Agreement”), which became effective with
Broadrick’s retirement on June 15, 1987; a consultation agreement in February
1988 which expired on December 31, 1999; and a Second Death Benefit and
Post-Retirement Noncompetition and Consultation Agreement dated April 28, 1997
(the “Second Agreement”); and,

WHEREAS, Broadrick has provided outstanding guidance, leadership and direction
in the growth, management and development of Bank, and has continued to serve on
the Board of Directors of Bank and its parent, First Citizens BancShares, Inc.
(“BancShares”), and served for a number of years as Chairman of the Executive
Committees of the Boards of Directors of Bank and BancShares until his
retirement from the Executive Committee at the end of 2005; and,

WHEREAS, Bank desires to continue to have Broadrick’s experience and knowledge
available to it; and,

WHEREAS, Broadrick has served very faithfully under the 1986 Agreement, and the
Second Agreement which is due to expire on June 30, 2007, and Bank has offered
to Broadrick a Consultation Agreement which requires a limited, when called,
independent contractor consultation service arrangement and a death benefit
arrangement for Broadrick’s designated beneficiary or estate, as applicable, and
the parties hereto have reached an agreement concerning the independent
contractor consulting relationship, the death benefit arrangement, and other
matters contained herein, and desire to set forth the terms and conditions
thereof by entering into this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, the parties hereto do agree as follows:

 



--------------------------------------------------------------------------------

1. TERMINATION OF PREVIOUS AGREEMENTS. Broadrick and Bank agree that as of
July 31, 2006 (subject to the Death Benefits; Continuation of Payments
provisions of this Agreement, Paragraph 4) the Second Agreement shall terminate
and Broadrick acknowledges that the 1986 Agreement has expired as has the
Consultation Agreement dated February 1988, and neither are of any further
effect.

2. EFFECTIVE DATE. The term "Effective Date," as used herein, shall be defined
for purposes of this Agreement as the first day of the calendar month following
the month for which Broadrick receives the final payment due under the Second
Agreement (August 1, 2006).

3. CONSULTATION PAYMENTS. Broadrick shall be paid by Bank the sum of Seven
Thousand Five Hundred and No/100 ($7,500.00) per month, beginning August 2006,
for a period of five (5) consecutive years following the Effective Date or until
death, whichever first occurs. Such monthly payments shall be paid for and in
consideration of Broadrick’s consultation services, as provided herein; such sum
to be payable to Broadrick whether or not Broadrick’s consultation services have
been utilized by Bank. Consultation payments hereunder shall be payable each
month without deductions and Broadrick agrees to be solely responsible for the
payment of all income and other taxes out of said funds and all Social Security,
self-employment and any other taxes or assessments, if any, applicable on said
compensation.

For and in consideration of said monthly Consultation Payments to Broadrick,
Broadrick will provide support, sponsorship, advisory and consultation services
as an independent contractor to Bank, as and when Bank may request, which
services may be provided with respect to all phases of Bank’s business and
particularly those phases in which Broadrick has particular expertise and
knowledge. Broadrick’s services shall be limited to those of an independent
consultant, shall not be on a day-to-day regularly scheduled operational basis
and shall be provided only when Broadrick is reasonably available and willing.
Bank shall make available to Broadrick such office space and equipment as are
reasonably necessary for Broadrick to carry out the obligations under this
Agreement and shall reimburse Broadrick for any extraordinary expenses incurred
in carrying out the obligations hereunder.

As of the Effective Date, Broadrick and Bank agree that Broadrick shall be,
under the terms of this Agreement, an independent contractor, and Broadrick
agrees that his rights and privileges and his obligations are as provided in
this Agreement as to matters covered herein.

If Broadrick should die during the period set forth in Paragraph 4, payments
under this Paragraph shall terminate. Future payments, if any, to Broadrick’s
designated beneficiary or

 

2



--------------------------------------------------------------------------------

Broadrick’s estate shall be made in accordance with the provisions of
Paragraph 4 of this Agreement.

4. DEATH BENEFITS; CONTINUATION OF PAYMENTS. Upon Broadrick’s death during the
period between the date of this Agreement and the Effective Date, or during the
five (5) year period of payments hereunder following the Effective Date, the sum
of Seven Thousand Five Hundred and No/100 Dollars ($7,500.00) per month shall be
paid to Broadrick’s designated beneficiary or Broadrick’s estate, as applicable,
as Death Benefits, beginning the first calendar month following the date of
Broadrick’s death and continuing thereafter until the expiration of said five
(5) year period. Once the Death Benefits and/or Consultation Payments are begun,
whether paid by Bank or as otherwise provided herein, the maximum payment period
under this Agreement is five (5) years. Payments hereunder shall be payable each
month without deductions and the recipient shall be solely responsible for all
income and other taxes and assessments applicable on said payments.

5. FORFEITURE OF BENEFITS. This Agreement is subject to termination by Bank at
any time and without stated cause. In the event Bank shall terminate this
Agreement, Broadrick shall forfeit all rights to receive any payment provided
for herein. Broadrick acknowledges and agrees that any benefit provided for
herein is merely a contractual benefit and that nothing contained herein shall
be construed as conferring upon Broadrick any vested benefits or any vested
rights to receive any payment provided for herein and that any and all payments
provided for herein shall be subject to a substantial risk of forfeiture until
such time as said payments are actually made by Bank.

6. CLAIMS PROCEDURE. If any benefits become payable under the Agreement,
Broadrick (or Broadrick’s beneficiary or estate, as applicable, in the case of
Broadrick’s death) shall file a claim for benefits by notifying Bank orally or
in writing. If the claim is wholly or partially denied, Bank shall provide a
written notice within ninety (90) days specifying the reasons for the denial,
any additional material or information necessary to receive benefits, and the
steps to be taken if a review of the denial is desired.

If a claim is denied and a review is desired, Broadrick (or Broadrick’s
beneficiary or estate, in the case of Broadrick’s death) shall notify Bank in
writing within sixty (60) days. In requesting a review, Broadrick or Broadrick’s
beneficiary or estate, as applicable, may submit any written issues and comments
he or she feels are appropriate. Bank shall then review the claim and provide a
written decision within sixty (60) days. This decision shall state the specific
reasons for the decision and shall include references to specific provisions on
which the decision is based and shall be binding.

 

3



--------------------------------------------------------------------------------

7. ASSIGNMENT OF RIGHTS. Neither Broadrick nor any designated beneficiary shall
have any right to sell, assign, transfer or otherwise convey the right to
receive any payment hereunder.

8. PAYMENTS AND FUNDING. Any payments under this Agreement shall be independent
of, and in addition to, those under any other Plan, program or agreement which
may be in effect between the parties hereto, or any other compensation payable
to Broadrick or Broadrick’s designee by Bank. This Agreement shall not restrict
payment to Broadrick for service to Bank as a director or in any other capacity.
This Agreement shall not be construed as a contract of employment.

Bank has purchased an insurance policy on the life of Broadrick to fund, or
assist in the funding, of the 1986 Agreement. A previously purchased life
insurance policy may be used to fund, or assist in the funding of, this
Agreement. Broadrick agrees to promptly supply to Bank and its selected or
prospective insurance carrier, upon request, any and all information requested
in order to enable the insurance carrier to evaluate the risks involved in
providing any insurance requested by Bank, or the continuation of the
outstanding policy. Any and all rights to any and all benefits under such
insurance policy on the life of Broadrick shall be solely the property of Bank
and all proceeds of such policy shall be payable by the insurer solely to Bank,
as owner of such policy. Broadrick specifically waives any rights in any
insurance policy on Broadrick’s life owned by Bank pursuant to the 1986
Agreement, the Second Agreement or this Agreement. Such policy shall not serve
in any way as security to Broadrick for Bank’s performance under this Agreement.
The rights accruing to Broadrick or any designee hereunder shall be solely those
of an unsecured creditor of Bank and shall be subordinate to the rights of the
depositors of Bank.

Bank may, in its sole discretion, discharge its liabilities under this Agreement
to Broadrick, Broadrick’s designated beneficiary or Broadrick’s estate at any
time by the purchase of an annuity from a reputable insurance or similar company
authorized to do, and doing, business in North Carolina and the assignment of
the rights under said annuity to the benefit of Broadrick, Broadrick’s
designated beneficiary or Broadrick’s estate, as the correct beneficiary. If
this option is exercised by Bank, all rights accruing to Broadrick, Broadrick’s
designated beneficiary or Broadrick’s estate hereunder shall be governed solely
by the annuity contract and any election made under said annuity contract; and,
Bank shall be fully discharged from any further liabilities to Broadrick,
Broadrick’s designated beneficiary or Broadrick’s estate under this Agreement.

 

4



--------------------------------------------------------------------------------

Bank may, in its sole discretion, discharge its liabilities under this Agreement
to Broadrick, Broadrick’s designated beneficiary or Broadrick’s estate at any
time by determining the present value of the payments due hereunder, said amount
to be determined by the use of the U.S. Government bond rate for the nearest
year applicable to the time of the payments due hereunder for the present value
computation and once determined, by payment of said amount in a lump sum to
Broadrick, Broadrick’s designated beneficiary or Broadrick’s estate, as
applicable.

9. BINDING EFFECT. This Agreement, subject to its terms, shall be binding upon
Broadrick, his heirs, personal representatives and assigns and upon Bank, its
successors and assigns.

10. SATISFACTION OF 1986 AGREEMENT AND SECOND AGREEMENT. Broadrick acknowledges
that the Bank has made all payments due to date under the 1986 Agreement and
that, with the payments made through July 2006, Bank shall have fully performed
its obligations under the Second Agreement. Upon such payments, Broadrick agrees
that he shall have no further rights under the 1986 Agreement nor the Second
Agreement. Further, Broadrick’s designated beneficiary under the 1986 Agreement
and the Second Agreement shall have no further claims under either the 1986
Agreement or the Second Agreement.

11. AMENDMENT OF AGREEMENT. This Agreement may not be altered, amended or
revoked except by a written agreement signed by Bank and Broadrick.

12. INTERPRETATION. Where appropriate in this Agreement, words used in the
singular shall include the plural and words used in the masculine shall include
the feminine and neuter genders.

13. INVALID PROVISION. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Second Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.

14. GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of North Carolina.

 

5



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Bank has caused this Agreement to be executed in its
corporate name by its Chairman, attested by its Secretary and its corporate seal
to be hereto affixed, all by the authority of its Board of Directors duly given,
and Broadrick has hereunto set his hand and adopted as his seal the typewritten
word “SEAL” appearing beside his name, as of the day and year first above
written.

 

FIRST-CITIZENS BANK & TRUST COMPANY By:   /S/    LEWIS R. HOLDING   Lewis R.
Holding, Chairman

 

ATTEST: /S/    ALEXANDER G. MACFADYEN, JR. Alexander G. MacFadyen, Jr.,
Secretary

 

  /S/    GEORGE H. BROADRICK   (SEAL) George H. Broadrick  

 

6



--------------------------------------------------------------------------------

DESIGNATION OF BENEFICIARY

Pursuant to the terms of the Consultation Agreement dated as of July 24, 2006
("Agreement"), between me and Bank, I hereby designate the following
beneficiary(ies) to receive any payments which may be due under such Agreement
after my death.

 

    Primary Beneficiary    Secondary Beneficiary    Secondary Beneficiary   
Secondary Beneficiary

 

This designation hereby revokes any prior designation which may have been in
effect.

 

Date: ______________________________________       (SEAL) George H. Broadrick  

 

    Witness

 

Acknowledged by:     Title: ____________________________________ Date:
____________________________________

 

7